IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48278

In the Interest of: John Doe I, John Doe   )
II, John Doe III, and Jane Doe I, Children )
Under Eighteen (18) Years of Age.          )
                                           )
STATE OF IDAHO, DEPARTMENT OF )
HEALTH AND WELFARE,                        )       Filed: January 19, 2021
                                           )
        Petitioner-Respondent,             )       Melanie Gagnepain, Clerk
                                           )
v.                                         )       THIS IS AN UNPUBLISHED
                                           )       OPINION AND SHALL NOT
JOHN DOE and JANE DOE (2020-35),           )       BE CITED AS AUTHORITY
                                           )
        Respondents-Appellants.            )
                                           )

       Appeal from the Magistrate Division of District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Calvin H. Campbell,
       Magistrate.

       Judgment of the magistrate court terminating parental rights, affirmed.

       Marilyn Paul, Twin Falls County Public Defender; Laura Z. O’Connell, Deputy
       Public Defender, Twin Falls, for appellants.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       John Doe and Jane Doe appeal from the magistrate court’s order terminating their
parental rights. The Does argue the magistrate court’s findings that statutory grounds exist for
termination of parental rights and termination is in the best interests of the children are not
supported by substantial and competent evidence. Because the magistrate court’s findings are
supported by substantial and competent evidence, the court’s order terminating parental rights is
affirmed.




                                               1
                                                I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       John Doe is the father of L.W. and R.W. John Doe’s wife, Jane Doe, is the mother of
K.J., T.J., and R.W.     After nearly two decades of repeated contact with child protection
authorities, on May 26, 2017, K.J., T.J., L.W., and R.W. were removed from the Does’ home and
placed into protective custody because of unstable, unclean, and unsafe living conditions;
concerns about physical abuse; and concerns about failure to protect R.W. from sexual abuse
from T.J.
       The Idaho Department of Health and Welfare (Department) filed a petition pursuant to
the Child Protection Act (C.P.A.). The magistrate court held a shelter care hearing and found
reasonable cause to believe the children came within the purview of the C.P.A. due to neglect
and lack of a stable home environment, and ordered the children into temporary care and custody
of the Department. Thereafter, the magistrate court held an adjudicatory hearing and entered an
order finding that although reasonable efforts had been made to avoid removal, it was contrary to
the children’s best interests to be returned to live with the Does. Neither John Doe nor Jane Doe
appealed the order.
       The magistrate court ordered a case plan for the parties as part of reunification efforts and
the case plan was subsequently amended as the case proceeded. The magistrate court held a
series of regular status and review hearings and at one point, the court placed K.J., L.W., and
R.W. with the Does for an extended home visit. T.J. remained in his previous placement. K.J.,
L.W., and R.W. remained in the Does’ home under protective supervision for approximately
eight months, but were again removed from the home when the magistrate court found it was
contrary to their welfare to remain with the Does. Accordingly, K.J., L.W., and R.W. were
returned to the care of the Department.
       The magistrate court continued to hold regular review hearings and annual permanency
hearings. Because John and Jane Doe failed to make progress on the case plan, the Department
moved for termination of parental rights and a termination trial was held. After the termination
trial, the magistrate court entered an order that found statutory grounds existed to terminate John
Doe’s parental rights to L.W. and R.W. and Jane Doe’s parental rights to K.J., T.J., and R.W.
because the Does neglected and abused their children. Additionally, the magistrate court found it



                                                2
is in the children’s best interest to terminate the respective parental rights of the Does.1 The
magistrate court entered its final judgment terminating the parental rights of the Does. John and
Jane Doe timely appeal.
                                               II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.           Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).        The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally


1
       The magistrate court also found statutory grounds for parental termination of the
biological father of T.J. and K.J. and the biological mother of L.W and that terminating their
parental rights is in the best interests of the children. Neither party appealed.
                                               3
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate
court’s decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346,
144 P.3d at 600.
       Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interests and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117. Upon finding a statutory ground for termination, the court must also find that it is in the
best interests of the child to terminate the parent-child relationship. I.C. § 16-2005(1). Both
findings must be established by clear and convincing evidence.
                                                III.
                                           ANALYSIS
       John and Jane Doe argue that there is not substantial and competent evidence to support
the magistrate court’s finding that: (1) statutory grounds existed to terminate their parental rights
because they neglected and abused their children; and (2) the termination of their parental rights
is in the children’s best interests. In response, the State argues that the magistrate court’s
findings are supported by substantial and competent evidence.
A.     Statutory Grounds for Termination
       Idaho Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists
where the parent has failed to comply with the court’s orders or the case plan in a C.P.A. case
and the Department has had temporary or legal custody of the child for fifteen of the most recent
twenty-two months and reunification has not been accomplished by the last day of the fifteenth
month in which the child has been in the temporary or legal custody of the Department. I.C.

                                                 4
§ 16-2002(3)(b). Failure to provide children with stable and safe housing may be considered in a
neglect determination. See Matter of Doe Children, 162 Idaho 69, 77-78, 394 P.3d 112, 120-21
(Ct. App. 2017).
       Idaho Code § 16-2002(4) defines “abused” as any conduct included in I.C. § 16-1602(1).
Idaho Code § 16-1602(1) provides, in pertinent part, that a child is abused in any case where the
child has been a victim of conduct resulting in skin bruising, bleeding, fracture of any bone, or
soft tissue swelling.
       Here, the magistrate court found that clear and convincing evidence showed that John
Doe neglected L.W. and R.W. and Jane Doe neglected K.J., T.J., and R.W. by failing to
complete the case plan, including failing to engage in treatment in any meaningful way, and
failing to maintain adequate, stable, safe, or sanitary housing for the children. Further, the
magistrate court found clear and convincing evidence that John and Jane Doe were physically
abusive to the children and failed to protect the children from abuse from others. These findings
are supported by substantial and competent evidence.
       1.      Statutory grounds exist for termination of John Doe’s parental rights to
               L.W. and R.W.
       The magistrate court’s finding that statutory grounds exist to terminate John Doe’s
parental rights because John Doe neglected and abused L.W. and R.W. is supported by
substantial and competent evidence.
               a.       Substantial and competent evidence supports finding of neglect
       First, the magistrate court’s finding that John Doe neglected L.W. and R.W. by failing to
complete the case plan is supported by substantial and competent evidence. L.W. and R.W. had
been in the care of the Department for approximately thirty of the thirty-nine months prior to the
termination trial. Both Nicholas Wolfley, a social worker with the Department, and Dan Roper,
the child welfare supervisor at the Department, testified that despite the Department putting in
place multiple case plans throughout the three years prior to the termination trial, John Doe never
completed a case plan. Specifically, Wolfley testified that despite the requirements of the case
plan, John Doe failed to demonstrate adequate coping strategies for his anger, participate in a
manner that was physically and emotionally safe during family counseling sessions, behave
productively during scheduled and unscheduled home visits, provide the Department with
documentation about relevant medical restrictions, communicate respectfully and professionally


                                                5
with the Department and related organizations, and provide safe, stable, and sanitary housing
while Wolfley was assigned to the case.
       Not only did John Doe fail to complete the case plan, the evidence suggested he engaged
in actions that made it very difficult for the Department and other organizations to fulfill their
obligations to assist him pursuant to the case plan. Roper testified that John Doe would actively
obstruct the Department’s efforts, forcing the Department to seek relief from the magistrate court
through the addition of specific language in the case plan.          Roper described that during
conversations, John Doe was “at odds” with him about everything. During one home visit, Doe
was so aggressive that Roper left because he believed it was not safe for him to remain in the
Does’ home. Tahna Barton, the executive director of Court Appointed Special Advocates for the
Fifth Judicial District, testified to similar behavior; she worked with John and Jane Doe until it
became clear that she would not be able to continue her efforts safely because of John Doe’s
aggression. Consequently, Barton continued tracking progress on the case plan without personal
contact with the parents. Melissa Uhl, a licensed professional counselor at Crosspointe Family
Services, told the magistrate court that John Doe left her threatening voicemails and he was so
aggressive during an in-person meeting that she refused to work with the Does from that point
forward. John Doe testified that he lost his temper with at least three individuals who had been
assigned to the case. Because of John Doe’s aggressive and volatile behavior, he was unable to
complete any of the treatment programs as required by the case plan.
       Second, the magistrate court’s finding that John Doe neglected L.W. and R.W. by failing
to provide adequately stable, safe, and sanitary housing is supported by clear and convincing
evidence. P.J., John Doe’s older son who is not a party to the termination proceedings because
he is beyond the age of minority, testified that he never felt safe in the household, relatives and
friends of John and Jane Doe physically punished the children which left marks upon their
bodies, and neither John nor Jane Doe intervened to stop the abuse. Shannon Wilson, a social
worker assigned to the case, testified that L.W. disclosed that he witnessed violence in the home.
Additionally, multiple witnesses testified that R.W. disclosed that T.J., her half-brother, sexually
abused her and that John and Jane Doe were aware of R.W.’s disclosures. Despite the Does’
awareness of the alleged sexual abuse, Monte Henderson, a social worker from the Department,
testified that, after speaking to the children, he was concerned that John and Jane Doe were not
following the safety plan put in place to keep R.W. safe from future sexual abuse. Even R.W.

                                                 6
did not feel safe; Barton testified that R.W. disclosed to her that she wanted to ask her parents
“why they didn’t protect her.”
       Finally, multiple witnesses, including John and Jane Doe’s witness and family friend,
testified to the presence of bugs or insects in the home. Stacy Stephens, a licensed clinical social
worker and owner of Alliance Family Services, testified that she worked with both John and Jane
Doe in multiple homes over the pendency of the proceedings, and the homes were very dirty,
with cockroach and bed bug issues that persisted despite multiple organizing and eradication
efforts from Alliance Family Services. Barton testified that when the children came into care, it
was difficult to find a part of their bodies that was not covered in bed bug bites, and this occurred
again when the children returned from protective supervision. Barton recounted that R.W.
disclosed that the bugs would cover her bed at night in the Does’ home, forcing her to sleep with
the lights on. While John Doe disputed that the children were “totally covered” in bug bites, he
admitted to the presence of bug bites on their bodies. Roper stated that although the condition of
the Does’ homes has been a rollercoaster, ultimately, there has been no improvement in either
the cleanliness of or bug eradication in the home during the pendency of the case. Thus, the
magistrate court’s finding that John Doe neglected his children by failing to complete the case
plan, including engaging in treatment, and failing to provide adequately stable, safe, and sanitary
housing is supported by substantial and competent evidence.
               b.      Substantial and competent evidence supports finding of abuse
       The magistrate court’s finding that John Doe abused his children is supported by
substantial and competent evidence.       P.J. testified that John Doe physically abused him,
including choking him, and that he had seen bruises on L.W. from being hit. Photographs
entered as exhibits during the termination trial corroborated P.J.’s testimony, showing bruising
on P.J.’s chest, shoulder blade, and behind his ear. P.J. recounted that John and Jane Doe made
the children engage in excessive physical activity and required the children to sleep in a tent as
punishment, at times for weeks, even when it was too hot or too cold outside.
       Stephens testified that P.J. disclosed during counseling that he was very fearful that T.J.,
John Doe’s stepson, was going to be killed by the accelerating abuse in the Does’ home. T.J.
showed Stephens bruising on his back and told her that John Doe caused the injuries. Uhl stated
that K.J., John Doe’s other stepson, disclosed that both John and Jane Doe had abused him,
including by spanking him with a 2x4 piece of wood as punishment, and that John Doe

                                                 7
threatened to hurt Jane Doe if K.J. ever disclosed the abuse. Shannon Wilson, a social worker
assigned to the case, testified that she met with K.J., T.J., L.W., and R.W., and the children
disclosed violence in the home, both being hit and witnessing the male children being hit.
Wilson recalled that R.W. expressed multiple concerns about abuse at home, including spanking,
yelling, and being placed in the dog kennel. Multiple witnesses testified that the children
exhibited fear of John and Jane Doe during interactions with the parents and often attributed this
fear to the Does’ discipline in the home.        Further, John Doe admitted to using corporal
punishment and forcing physical exercises as discipline and that P.J., T.J., and L.W. are guarded
around him because of his “rigid” behavior. The magistrate court’s finding that John Doe abused
his children is supported by substantial and competent evidence.
       2.      Statutory grounds exist for termination of Jane Doe’s parental rights to K.J.,
               T.J., and R.W.
       The magistrate court’s finding that statutory grounds exist to terminate Jane Doe’s
parental rights because Jane Doe neglected and abused K.J., T.J., and R.W. is supported by
substantial and competent evidence.
               a.      Substantial and competent evidence supports finding of neglect
       The magistrate court’s determination that Jane Doe neglected her children is supported by
substantial and competent evidence.       While R.W. had been in the Department’s care for
approximately thirty of the thirty-nine months prior to the termination trial, both K.J. and T.J.
had been in the Department’s care for the entirety of the thirty-nine months. First, the testimony
presented during the termination trial was that Jane Doe did not complete a case plan during this
time period. Specifically, Wolfley testified that despite the case plan’s requirements, Jane Doe
failed to attend regular counseling, engage in self-care activities to improve her mental health,
provide the Department with information pertaining to her medication management, demonstrate
support as recommended for John Doe’s mental health treatment and de-escalation, secure stable
housing, or alleviate the Department’s concerns with her parenting. As with John Doe, Roper
told the magistrate court that Jane Doe would actively obstruct the Department’s efforts under
the case plan, including by refusing to sign releases.
       Second, as discussed above, the physical violence used by the Does’ family and friends
upon the children and Jane Doe’s failure to protect R.W. from sexual abuse, established the
instability of Jane Doe’s home, while the unclean, bug-ridden status of the home provided clear
and convincing evidence that her home was not safe or sanitary for the children. Consequently,
                                                 8
the testimony supported the magistrate court’s finding that Jane Doe did not provide an
adequately stable, safe, and sanitary home for her children. Thus, the magistrate court’s finding
of neglect is supported by clear and convincing evidence.
               b.      Substantial and competent evidence supports finding of abuse
       The magistrate court’s determination that Jane Doe abused her children is supported by
substantial and competent evidence. In addition to the evidence discussed earlier, multiple
witnesses testified to specific acts of physical abuse by Jane Doe; including forcing physical
activities, like push-ups, as punishment; hitting T.J.; using a belt, paddle, and a 2x4 on the
children; and tackling, hitting, and holding L.W. to the floor. Accordingly, substantial and
competent evidence supports the magistrate court’s finding that Jane Doe abused her children.
B.     Best Interests of the Children
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       1.      Substantial and competent evidence supports magistrate court’s finding that
               terminating John Doe’s parental rights is in the best interests of the children
       The magistrate court’s finding that terminating John Doe’s parental rights to L.W. and
R.W. is in the best interests of the children is supported by substantial and competent evidence.
At the time of the termination trial, the Department had previously received more than thirty
child welfare referrals for John Doe, spanning approximately nineteen years. Barton testified
that in her experience, the Does’ case represents the longest history and most referrals for a case
before the children come into care. Multiple witnesses testified that during the nearly two
decades of contact with state welfare systems, John Doe made no meaningful improvements to
the circumstances that gave rise to the referrals and ultimately brought his children into care in
                                                  9
this case. For example, Roper testified that the Does received significantly more support from
and contact with the Department than the average family, but despite the time and resources,
Roper had not seen any permanent, meaningful change. Roper believed there was nothing more
the Department could have done to assist the Does because it seemed as if the Does did not want
to be helped. Barton expressed that she had not seen any improvements in John Doe’s anger
issues. And, after working with the Does for five years, Stephens told the magistrate court that
she never saw lasting changes; the Does continued to believe that their aggressive parenting style
was best, even when shown alternatives.
        Additionally, the children had not seen meaningful changes in their parents’ behavior.
Wilson testified that the children are reluctant to participate in family therapy because, despite
multiple attempts, they have never seen improvement. Barton stated that she received phone
calls from the children requesting to be excused from family visits because they no longer saw a
benefit to the visitation.
        Witnesses presented evidence that additional time to work towards reunification would
be detrimental, particularly because it would force the children to remain in an unstable situation.
During the six months prior to the termination trial, Barton believed the Does were regressing in
their ability to care for the children, stating the Does have “gone backwards more than they have
gone forwards,” including not obtaining or maintaining employment and losing their home.
        The evidence presented at the termination trial also showed a lack of parental bond
between the Does and the children.         Roper, Weaver, and Christine Sabey, the visitation
supervisors, testified to the strained nature or complete lack of a parental bond between the
children and the Does. Sabey testified that the children only attended visitation with their
parents because they were required to, were miserable during the visits, and were relieved when
they were over. Additionally, Sabey recalled that R.W. cried because she did not want to attend
a visitation with the Does and that both John and Jane Doe ignored R.W. during visitation,
choosing to engage with the other children instead. Wilson expressed that her major concern
was a lack of secure attachment between the Does and their children and stated that she believed
it would take a minimum of two to six years of therapy, with full commitment from all parties, to
repair the children’s bond to the parents. Multiple witnesses testified that the children seemed
afraid of their parents, particularly John Doe, and the children took constant precautions in their
conversations with John and Jane Doe to avoid the punishment and discipline that the children

                                                10
felt may occur if they said the wrong thing. Finally, Uhl expressed her belief that the Does are
pursuing reunification because they want to “win,” not out of care for their children.
       While in the Department’s care, witnesses noticed improvements in L.W.’s and R.W.’s
behavior and emotional capacities, and testified that these improvements waned during contact
with John and Jane Doe. Roper testified that after removal, all of the children began to find their
voice and express their desires; strengths that they did not previously possess because of
internalized fear of repercussions. Wolfley expressed that he noted improvement in R.W.’s
ability to regulate her emotions after coming into the Department’s care. Melissa Weaver, the
foster mother to K.J., L.W., and R.W., testified that while R.W. periodically showed defiant
behavior while in her home, these outbursts were correlated to her visitations with the Does.
Weaver stated that it would often take a day and a half for R.W. to be able to regulate her
emotions after visitation with her parents. Weaver saw similarly increased defiant behavior
when R.W. returned to foster care after the eight-month period of protective supervision in the
Does’ home. Likewise, Weaver, testified to noticeable changes in L.W.’s behavior when he
returned from the protective supervision placement with the Does. Weaver stated that L.W. was
an outgoing, good student when he first came into her care, but when he returned to the foster
home after the period of protective supervision, he was withdrawn and scared and began to do
poorly in school. Barton’s testimony corroborated Weaver’s account; after living with the Does
during the period of protective supervision, Barton stated that L.W. lost his love for reading and
began to show poor academic performance.
       Many witnesses spoke to future safety concerns for the children if they were to be
reunified with John and Jane Doe. P.J. testified that it was so difficult to live in the Does’ home
that he attempted suicide and he does not believe it would be safe for his siblings to live with the
Does. Similarly, Barton testified that he does not believe it is safe for the children to return
home and that the children have expressed fear of returning to the household.
       Ultimately, Uhl, Wolfley, Barton, and Roper testified that the children need stability,
trust, love, respect, structure, safe discipline, and permanency; all attributes missing from the
Does’ household. The magistrate court heard testimony that John and Jane Doe recently lost the
home they were renting and are currently living in a motel that was not adequate for the children.
Roper stated that R.W. expressed that she does not want to return home because she is worried
about John Doe’s temper. Barton told the magistrate court that L.W. expressed a similar desire

                                                11
to remain in foster care because he has not seen a change in the Does. The evidence suggested
all of the children expressed a desire to have finality in the case proceedings and ultimately,
every worker who was asked believed that termination of the Does’ parental rights is in the best
interests of the children.
        The termination trial included evidence of John Doe’s failure to make meaningful
changes over nearly two decades of intervention and that his neglect of the children significantly
impacted the bond between him and his children. Further, the record indicates that L.W. and
R.W. performed better when outside of John Doe’s care and regressed upon contact with him.
Finally, the evidence demonstrates justifiable concern about the safety of the children if returned
to John Doe’s care. Accordingly, substantial and competent evidence supports the magistrate
court’s finding that termination of John Doe’s parental rights to L.W. and R.W. is in the best
interests of the children.
        2.      Substantial and competent evidence supports magistrate court’s finding that
                terminating Jane Doe’s parental rights is in the best interests of the children
        Similarly, substantial and competent evidence supports the magistrate court’s finding that
termination of Jane Doe’s parental rights to K.J., T.J., and R.W. is in the best interests of the
children. Jane Doe has a long history of child welfare intervention with over forty child welfare
referrals and, as discussed above, witnesses testified that they did not recognize any significant,
meaningful changes to Jane Doe’s behavior despite being provided with a significant amount of
resources. Although one witness testified that a bond existed between the children and Jane Doe,
multiple other witnesses testified that the relationship was strained, nonexistent, or would need
many years of therapy to recover. Further, Sabey testified that the children were frightened of
Jane Doe, and Weaver testified that Jane Doe often appeared distracted by her phone during the
children’s appointments.
        In addition to the improvements R.W. showed when removed from the Does’ household,
the evidence presented at the termination trial indicates that K.J. and T.J. showed similar
developmental progress when under the Department’s care. Through Wolfley, Weaver, and
Barton’s testimony, evidence was presented that while in the Department’s care, K.J. became
more open, social, comfortable with expressing himself, excited about his future, and less afraid
of consequences, although he fears retaliation if returned to live with the Does. Uhl raised
concern of the potential for K.J. to consider suicide if he does not continue to have access to


                                                12
therapy. Barton added that T.J. has “flourished” and made a “complete turnaround” since being
removed from the Does’ household.
        As previously discussed, multiple witnesses testified to the significant need for the
children to have safety, stability, and structure and that it is in the best interests of the children to
terminate the Does’ parental rights. Like for John Doe, the termination trial included evidence of
Jane Doe’s long history of child welfare referrals and her failure to make meaningful changes
over the course of a substantial period of intervention. Further, the record indicates that Jane
Doe’s neglect and abuse significantly impacted the bond between herself and her children.
Finally, the testimony at the termination trial demonstrated that K.J., T.J., and R.W. performed
better when outside of Jane Doe’s care and that safety concerns raise obstacles to returning the
children to the Does’ home. Accordingly, substantial and competent evidence supports the
magistrate court’s finding that termination of Jane Doe’s parental rights to K.J., T.J., and R.W. is
in the best interests of the children.
                                                  IV.
                                           CONCLUSION
        Substantial and competent evidence supports the magistrate court’s finding that John and
Jane Doe neglected and abused their children and that the termination of their parental rights is in
the best interests of the children. Accordingly, the magistrate court’s order terminating parental
rights is affirmed.
        Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                   13